593 So. 2d 232 (1991)
James REEVES, III, Appellant,
v.
STATE of Florida, Appellee.
No. 90-3336.
District Court of Appeal of Florida, First District.
November 19, 1991.
On Motion for Certification January 17, 1992.
Nancy A. Daniels, Public Defender, and Steven A. Been, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Carolyn J. Mosley, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
AFFIRMED.
JOANOS, C.J., and WOLF and KAHN, JJ., concur.

ON MOTION FOR CERTIFICATION
PER CURIAM.
Appellant's motion for certification is granted, and we hereby certify to the Florida Supreme Court the following questions:
Does section 775.084, Florida Statutes (1989), authorize habitual felon sentencing for a criminal defendant who has previously been convicted of a violent offense enumerated in the statute, but who is currently being sentenced for a non-violent offense?
2. If section 775.084, Florida Statutes (1989), authorizes habitual felon sentencing for a criminal defendant who is currently being sentenced for a non-violent offense, does the statute violate the constitutional principles of equal protection, due process, double jeopardy, or ex post facto?
JOANOS, C.J., and WOLF and KAHN, JJ., concur.